DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 07/19/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/24/2019 was filed in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 10 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 10, the claim reads “wherein the comparison is of a lumen diameter and a lumen area of the three or more images”, however claim 2, on which this claim depends, recites “a comparison of the two or more images”. Thus, there is a lack of antecedent basis for “the three or more images”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 4, 8-11, 14, 18-24 and 26-32 are rejected under 35 U.S.C. 103 as being unpatentable by Shimizu et al. US 2016026267 A1 “Shimizu” and further in view of Cai et al. US 20150073279 A1 “Cai” and Merritt et al. US 20160015327 A1 “Merritt”.
Regarding claims 1, 11 and 32, Shimizu teaches “An intraluminal medical imaging system, comprising:” (Claim 1) (“FIG. 1 is a block diagram illustrating a configuration example of an image processing apparatus 100 according to the present embodiment embodied, for example as a CPU. The image processing apparatus 100 according to the present embodiment includes an image collection unit 110 […]” [0021] and “The image collection unit 110 collects a vascular image extending along a vascular length direction (vascular major axis direction) and multiple vascular fluoroscopic images. The vascular image is obtained from multiple tomographic images, specifically transverse cross-sectional images of the blood vessel imaged by inserting a probe into the blood vessel and includes a vascular axial cross-sectional image and a vascular 3D image” [0022]. In this case, since the image collection unit 110 is included within the image processing apparatus 100 acquires vascular images from multiple tomographic images (i.e. transverse cross-sectional images) of the blood vessel by inserting a probe into the blood vessel, under broadest reasonable interpretation, the image processing apparatus constitutes an intraluminal medical imaging system. Furthermore, as shown in FIG. 2, the optical frequency domain imaging (OFDI) apparatus 200 includes a probe unit 201 and a main body control unit 211 that “may include various configuration elements of the image processing apparatus 100 illustrated in FIG. 1” [0034]. Therefore, the OFDI apparatus of FIG. 2 also constitutes an intraluminal medical imaging system.); 
“A method of intraluminal medical imaging, comprising:” (Claim 11) (“Next, a process example in an image processing method performed by the image processing apparatus 100 according to the present embodiment will be described with reference to a flowchart in FIG. 3” [0044]. Since the image processing method is carried out by the image processing apparatus 100 which includes “an image collection unit 110, a designation acquisition unit 120, a display control unit 130 and a correspondence acquisition unit 140” [0021] and the OFDI apparatus 200 that utilizes the image processing apparatus and includes the probe unit 201 which is “directly inserted into the blood vessel” [0029], under broadest reasonable interpretation the image processing method constitutes a method intraluminal medical imaging.);
“an intraluminal imaging device configured to be positioned within a body lumen of a patient and receive imaging data associated with the body lumen” (Claim 1) (“The probe unit 201 is directly inserted into the blood vessel. An imaging core including an optical transceiver for successively transmitting transmitted light (measurement light) into the blood vessel and successively receiving reflected light from the inside of the blood vessel is internally inserted into the probe unit 201” [0029]. A blood vessel in this case constitutes a body lumen. Since the probe unit 201 (i.e. probe) includes an imaging core that is capable of transmitting light into the blood vessel and receiving reflected light from inside the blood vessel, under broadest reasonable interpretation, the probe unit 201 constitutes an intraluminal imaging device that is configured to be positioned within a body lumen (i.e. blood vessel) of a patient and receive imaging data associated with the body lumen.); 
“a display device” (Claim 1) (“The display control unit 130 displays an image extending over a range in the vascular length direction on the display device 190 […]” [0036]. As shown in FIG. 1 this display device 190 receives input from the image processing apparatus. This display device is also depicted within FIG. 2 in the form of an LCD monitor 213.); 
“a controller in communication with the intraluminal imaging device and the display device, the controller configured to:” (Claim 1) (“The operation control device 203 includes a main body control unit 211, embodied as a processor which generates an optical cross-sectional image by processing line data generated based on the reflected light obtained by the measurement work” [0032]. As shown in FIG. 2, the probe unit is connected to the main body control unit 211 via the signal line 204. Since the operation control device 203 includes a main body control unit that acts to process the reflected light obtained by the probe unit 201, under broadest reasonable interpretation, the main body control unit 211 of the operation control device 203 constitutes a controller that is in communication with the intraluminal imaging device. Furthermore, regarding the controller being in communication with the display device, Shimizu discloses “When carrying out measurement work, the operation control device 203 includes a function for inputting various set values, and a function for displaying various vascular cross-sectional images (horizontal cross-sectional image and vertical cross-sectional image after processing data acquired by the measurement work” [0031]. As shown in FIG. 2 the LCD monitor 213 is included within the operation control device 203. Thus, since the operation control device 203 includes a function for displaying various vascular cross-sectional images, under broadest reasonable interpretation, the controller has to be in communication with the display device.); 
“receive the imaging data obtained by the intraluminal imaging device during movement of the intraluminal imaging device through a plurality of locations of the body lumen” (Claim 1) and “receiving, with a controller in communication with an intraluminal imaging device positioned within a body lumen of a patient, imaging data associated with the body lumen obtained by the intraluminal imaging device during movement of the intraluminal imaging device through a plurality of locations of the body lumen” (Claim 11) (“FIG. 5 illustrates a display example 2 according to the present embodiment. […] a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190. The fluoroscopic image 510 is captured when the probe is present near the second position 522” [0056] and “In addition, the fluoroscopic image 510 may be captured when the probe is present near the first position 521. Furthermore, as long as the fluoroscopic image 510 indicates the first position 521 and the second position 522, any desired fluoroscopic image may be employed. For example, the fluoroscopic image may be captured when the probe is present in the middle between the first position 521 and the second position 522” [0057]. Therefore, since the fluoroscopic image 510 may be captured when the probe (i.e. the intraluminal imaging device) is at the first and second positions and at positions between them, under broadest reasonable interpretation the controller had to have been configured to receive the imaging data obtained by the intraluminal imaging device during movement of the intraluminal imaging device through a plurality of locations of the body lumen. 
Furthermore, Shimizu discloses “In step S310, as described above, the image collection unit 110 collects the vascular image extending along the vascular length direction and the multiple fluoroscopic images. Here, the image collection unit 110 may collect the vascular transverse cross-sectional image” [0045]. In this case, since the image collection unit can collect vascular images along the vascular length, the method is capable of receiving imaging data associated with the body lumen. Furthermore, in regard to receiving the imaging data obtained by the intraluminal imaging device during movement of the intraluminal imaging device through a plurality of locations of the body lumen, Shimizu discloses “FIG. 5 illustrates a display example 2 according to the present embodiment. […] a fluoroscopic image 510 for indicating the first position 521 and the second position 522 is displayed on the screen of the display device 190. The fluoroscopic image 510 is captured when the probe is present near the second position 522” [0056] and “In addition, the fluoroscopic image 510 may be captured when the probe is present near the first position 521. Furthermore, as long as the fluoroscopic image 510 indicates the first position 521 and the second position 522, any desired fluoroscopic image may be employed. For example, the fluoroscopic image may be captured when the probe is present in the middle between the first position 521 and the second position 522” [0057]. Therefore, since the fluoroscopic image 510 may be captured when the probe (i.e. the intraluminal imaging device) is at the first and second positions and at positions between them, under broadest reasonable interpretation the controller had to have been configured to receive the imaging data obtained by the intraluminal imaging device during movement of the intraluminal imaging device through a plurality of locations of the body lumen.);
“[…] identify(ing) […] a first location of the plurality of locations” (Claims 1 and 11) (“FIG. 6 illustrates a display example 3 according to the present embodiment. […] In addition, a fluoroscopic image 610 indicating the first position 631, a fluoroscopic image 620 indicating the second position 632, a transverse cross-sectional image 640 corresponding to the first position 631, and a transverse cross-sectional image 650 corresponding to the second position 632 are displayed on the screen of the display device 190” [0064] and “A transverse cross-sectional image 641 at a position 633 where the diameter or the cross-sectional area of the vascular lumen is smallest between the first position 631 and the second position 632 is further displayed on the screen of the display device 190” [0065]. As seen in FIG. 6, the second position 632 is located more proximally (i.e. closer to the first bifurcation of the vessel), thus, the second position 632 corresponds to a second location which comprises a proximal portion of an area of interest of the body lumen. Furthermore, as shown in FIG. 6, the first position 631 is located more distally (i.e. farther from the first bifurcation of the vessel), thus, the first position 631 corresponds to a third location which comprises a distal portion of the area of interest. Additionally, as shown in FIG. 6, the position 633 is located between the second location (i.e. position 632) and the third location (i.e. position 631), therefore, the position 633 constitutes a first location which is disposed between the second location and the third location. 
Furthermore, Shimizu discloses “FIG. 5 illustrates a display example 2 according to the present embodiment. In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device 190 […] In addition, a fluoroscopic image 510 for indicting the first position 521 and the second position 522 is displayed on the screen of the display device 190” [0056], “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross sectional image 540 corresponding to the second position 522 are displayed. In addition, in the display example 2, vascular transverse cross-sectional images 531 to 522 at the vascular position between the first position and the second position are concurrently displayed on the display device 190” [0058] and “In addition, the display control unit 130 may cause the display device 190 to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. In this case, the second position 522 represents a second position second location comprises a proximal portion of an area of interest of the body lumen and the first position 521 represents a third location which comprises a distal portion of the area of interest. Furthermore, since the display device 190 can display markers for the transverse cross-sectional images 531 to 533 on the axial cross-sectional image 520 (i.e. the longitudinal image) under broadest reasonable interpretation, these markers would be positioned at a locations between the second location (i.e. second position 522) and the third location (i.e. first position 521).);
“receive(ing) a user input selecting a second location of the plurality of locations” (Claims 1 and 11) (“The display control unit 130 displays an image extending over a range in the vascular length direction on the display device 190, and a user designates the first position and the second position on the image. However, the designation acquisition unit 120 may acquire the user’s designation to designate another position” [0036] and “The display control unit 130 may further cause the display device 190 to further display a vascular transverse cross-sectional image corresponding to the vascular position designated by the user’s instruction” [0038] and “In Step S330, as described above, the designation acquisition unit 120 acquires the user’s instruction to designate the vascular position” [0045]. Therefore, since the user can designate another vascular position within the image via the designation acquisition unit 120, under broadest reasonable interpretation, the designation acquisition unit 120 can perform the step of receiving a user input selecting a second location of the plurality of locations.).  
“provide(ing), on a single screen of the display device: two or more images of the body lumen based on the imaging data obtained by the intraluminal imaging device, wherein the two or more images respectively depict the first location and the second location” (Claims 1 and 11) (“An LCD monitor 213 serves as a display device which displays various cross-sectional images generated in the main body control unit 211” [0033]. As shown in FIG. 2, the LCD monitor is included within the operation control device 203 that includes a single screen. Furthermore, Shimizu discloses in FIG. 5 a display example in which a vascular axial cross-sectional image 520, a fluoroscopic image 510 (i.e. containing markers of the first position 521 and the second position 522) and cross-sectional images 530-533 and 540 are depicted (see [0056-0059]). In order for the LCD monitor 213 to display the various cross-sectional images 530-533 and 540 generated by the main body control unit 211, the LCD monitor (i.e. display device) to have been configured to provide on a single screen of the display device, two or more images of the body lumen based on the imaging data obtained by the intraluminal imaging device, wherein the two or more images respectively depict the first location and the second location.).
Furthermore, Shimizu discloses “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross-sectional image 540 corresponding to the second position 522 are displayed. In addition, in the display example 2, vascular transverse cross-sectional images 531 to 533 at the vascular position between the first position and the second position are concurrently displayed on the display device 190” [0058] and “In addition, the display control unit 130 may cause the display device 190 to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. As shown in FIG. 5, the cross-sectional images 530 and 540 are associated with different locations within the body lumen (i.e. blood vessel) and the cross-sectional images 531-533 are associated with positions between the positions 521 and 522. Therefore, one of the cross-sectional images 531 to 533 can correspond to a first location and either of the other two cross-sectional images 531 to 533 can correspond to the fourth location. Therefore, the controller (i.e. main body control unit 211) being configured to provide, on a single screen of a display device in communication with the controller (i.e. LCD monitor 213), three or more images of the body lumen based on the received imaging data, wherein the two or more images depict different locations (i.e. second, third and fourth) and within the body lumen.
In regard to the method providing the two or more images, Shimizu discloses “In Step S320, the display control unit 130 causes the display device 190 to display the vascular image extending along the vascular length direction. In Step S330, as described above, the designation acquisition unit 120 acquires the user's instruction to designate the vascular position. In Step S340, the display control unit 130 causes the display device 190 to display the fluoroscopic image as described above in accordance with the user's instruction acquired in Step S330. Here, the display control unit 130 may cause the display device 190 to display the vascular transverse cross-sectional image” [0045]. Since step S341 causes the display device 190 to display the fluoroscopic image as well as the vascular transverse cross-sectional image, the method is capable of providing two or more images of the body lumen based on the received imaging data.); and 
“a longitudinal view of the body lumen wherein the longitudinal view is based on the imaging data obtained by the intraluminal imaging device, a first marker […] corresponds to the first location; a second marker […] corresponds to the second location” (Claims 1 and 11) (“In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device. […] A user can designate a first position 521 and a second position 522 on the axial cross-sectional image 520 […] For example, the first position 521 and the second position 522 can be displayed by using the marker described in the display example 1” [0056] and “In addition, the display control unit 130 may cause the display device 190 to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. In this case the axial cross-sectional image 520 constitutes a longitudinal view of the body lumen which is based on the imaging data obtained by the intraluminal imaging device.).
Shimizu does not teach that the controller is configured to “automatically measure, based on the imaging data, an anatomical feature of the body lumen at the plurality of locations” or “automatically identify, without receiving user input, based on the automatic measurements […]”, the first marker “with a first visual appearance that is overlaid on the longitudinal view […] such that the first marker is associated with the automatic identification”; the second marker “with a second visual appearance that is overlaid on the longitudinal view […] such that the second marker is associated with the user input”; or “wherein the first marker with the first visual appearance and the second marker with the second visual appearance are simultaneously provided in the longitudinal view such that the first marker associated with the automatic identification and the second marker associated with the user input are visually differentiated along the longitudinal view”.
Cai is within the same field of endeavor as the claimed invention because it involves a method for real-time displaying of cross-sectional images during an intravascular ultrasound (IVUS) imaging procedure [Abstract].
Cai teaches that the controller is configured to “automatically measure, based on the imaging data, an anatomical feature of the body lumen at the plurality of locations” (“In at least some embodiments, the displayed images and information, or any subset of images or information, of FIGS. 4, 6, and 8 can be printed. In at least some embodiments characteristics of images, such as lumen areas or diameters, can be printed or plotted along the longitudinal view at positions that are automatically selected” [0077]. The lumen areas of diameters constitutes anatomical features of the body lumen. Furthermore, Cai discloses “The display 600 can optionally include an area estimate and estimates of maximum and minimum lumen diameter as indicated with reference numerals 614a, 614b, respectively. In FIG. 6, two diameter measures are provided and correspond to the largest and smallest diameter for the border lumen for the respective cross-sectional image” [0066]. Therefore, the measured anatomical feature can be displayed. In this case, in order for the lumen areas or diameters (i.e. the anatomical feature) to be printed (i.e. displayed) along the longitudinal view based on the automatically selected positions, under broadest reasonable interpretation, the controller had to have been configured to automatically measure, based on the imaging data (i.e. the displayed images and information shown in FIGS. 4, 6, and 8) an anatomical feature of the body lumen at the plurality of locations without receiving user input identifying one or more of the plurality of locations.); and 
“automatically identify, without receiving user input, based on the automatic measurements, a first location, of the plurality of locations” (“At the end of an IVUS pull-back procedure, or other imaging run or procedure, the first and second cross-sectional images 602, 604 are automatically selected based on one or more imaging characteristics. This automatic selection does not require user intervention at the end of the procedure or imaging run, but may include user input prior to, or during, the procedure of imaging run to select the one or more imaging characteristics” [0059]. The one or more imaging characteristics, “include, but are not limited to, lumen area, lumen diameter, average lumen diameter, of even combinations of the image characteristics” [0049]. As shown in FIG. 6, the first and second cross-section images 602, 604 indicate areas of interest within the body lumen that are associated with a first and second location respectively and have different diameters. In this case, since the first and second cross-sectional images can be automatically selected based on the imaging characteristics and those images can be displayed, under broadest reasonable interpretation, the controller had to have been configured to automatically identify, without receiving user input, based on the automatic measurements (i.e. the lumen area, lumen diameter etc.), first, second and third locations of the plurality of locations within the body lumen.);
“a first marker […] that is overlaid on the longitudinal view and corresponds to the first location such that the first marker is associated with the automatic identification; and “a second marker […] that is overlaid on the longitudinal view and corresponds to the second location such that the second marker is associated with the user input, wherein the first marker […] and the second marker […] are simultaneously provided in the longitudinal view” (Claims 1 and 11) (Cai displays a longitudinal view (i.e. 406) in FIG. 4 and that this figure includes markers 408, 410 which are associated with the first and second cross-sectional images 402 and 404 and can be of any suitable shape or symbol (see [0050]). In this case, the marker 408 constitutes a first marker that is overlaid on the longitudinal view and corresponds to the first location such that the first marker is associated with the automatic identification (i.e. automatic selection [0059]) and marker 410 constitutes a second marker that is overlaid on the longitudinal view and corresponds to the second location such that the second marker is associated with the user input (i.e. user selected position in Shimizu: [0056]). Furthermore, Cai discloses “In at least some embodiments, characteristics of images, such as lumen areas or diameters, can be printed or plotted along the longitudinal view at positions that are automatically selected or user-selected on any combination thereof” [0077]. Thus, since characteristics (i.e. such as lumen areas or diameters) associated with positions (i.e. marker locations) that are automatically selected, under broadest reasonable interpretation, the first marker is associated with the automatic identification. Additionally, since FIG. 4 displays both markers, under broadest reasonable interpretation, the first marker and the second marker are simultaneously provided in the longitudinal view.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal medical imaging system and method of Shimizu so as to include the controller being configured to automatically measure an anatomical feature and automatically identify locations in the body lumen as disclosed in Cai in order to allow for anatomical features to be displayed to the user more easily. By automatically selecting the positions at which the lumen areas or lumen diameters are calculated (i.e., see Cai [0077]) the user does not have to provide an input in order to perform measurements. This simplifies the process of obtaining measurements from areas of interest within the body lumen to which the intraluminal imaging device is positioned. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the process of obtaining measurements of anatomical features of the body lumen. 
The combination of Shimizu and Cai does not teach the first marker “with a first visual appearance”, the second marker “with a second visual appearance” or “such that the first marker […] and the second marker […] are visually differentiated along the longitudinal view” (Claim 1 and 11) or “wherein the first visual appearance of the first marker includes a portion of the first marker of a first shape and the second visual appearance of the second marker includes a portion of the second marker of a second shape, the second shape being different than the first shape” (Claim 32).
Merritt is within the same field of endeavor as the claimed invention because it involves devices, systems and methods for visually depicting a vessel and evaluating treatment options [Abstract].
Merritt teaches the first marker “with a first visual appearance”, the second marker “with a second visual appearance” and “such that the first marker […] and the second marker are visually differentiated along the longitudinal view” (Claims 1 and 11) “wherein the first visual appearance of the first marker includes a portion of the first marker of a first shape and the second visual appearance of the second marker includes a portion of the second marker of a second shape, the second shape being different than the first shape” (Claim 32) (“The enhanced angiographic images can also identify transition points or areas of the vessel wherein the physiology values between portions of the vessel change by a threshold amount. […] The one or more transition points can be indicated by visualizations on the angiographic image. For example, markings such as tick marks extending transversely across the vessel can be utilized to signify a transition point. In other embodiments, the markings can take different shapes (e.g. circles, squares, etc.), be in different positions relative to the vessel (beside, within, etc.), be differently sized, etc. The transition points can be representative of a boundary of a lesion or stenosis of the vessel that results in an increased or decreased pressure differential, which is illustrated by the change in color of the vessel. As a result, the visualizations of the intravascular measurements (e.g. the numerical representation of the intravascular measurements, changes in color, markings, etc.) can be utilized to both identify the location of the lesion or stenosis within the vessel and assess the severity of the lesion or stenosis” [0060] and “Labels for each of the value indicators, can also be provided. Labels can include alphabetical, numeric, and/or other symbolic characters. Labels may assist in identifying markings and/or value indicators (e.g. to distinguish between different markings/value indicators and/or to facilitate discussion of the vessel depictions)” [0062] and “In some embodiments, markings and/or value indicators can be positioned automatically. The system can be configured to select locations within the vessel that are clinically significant based on the intravascular information obtained (e.g., locations where the physiology value changes significantly” [0063]. When markers/labels (i.e. marks or markings) are provided in different shapes, sizes, colors, symbolic characters, etc. those markers/labels can be visually distinguished from one another. Therefore, since the transition points within the vessel can be denoted with markings, such as tick marks (i.e. markers) that traverse the vessel and can take different shapes, positions and sizes, and labels (i.e. alphabetical, numeric, or symbolic characters) may be provided to assist in identifying or distinguishing different markings (i.e. markers) and the markers can be positioned automatically, under broadest reasonable interpretation, one or more markers are provided which are visually differentiated from each other. Furthermore, since the markings can take different shapes, and be differently sized and the labels can include other symbolic characters to assist in identifying markings (i.e. to distinguish between different markings), under broadest reasonable interpretation, the first visual appearance of the first marker includes a portion of the first marker of a first shape and the second visual appearance of the second marker includes a portion of the second marker of a second shape, the second shape being different than the first shape. Therefore, it would be obvious to utilize the different marking types of Merritt within the combination of Shimizu and Cai, so that the appearance of the second marker and the first marker are different such that the second marker is visually differentiated from the first marker along the longitudinal view.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the combination of Shimizu and Cai to include the appearance of the markers being different as disclosed in Merritt in order to distinguish between the different markings within the image of the vessel [Merritt: 0062]. Providing markings with different appearances on an angiographic image is one of a finite number of techniques to visually represent changes within an image to ”identify the location of a lesion or stenosis within the vessel and assess the severity of the lesion or stenosis” [Merritt: 0060], with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of allowing markers within an image to be distinguished from one another when assessing the characteristics of a blood vessel.
Regarding claim 2, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the controller is further configured to provide, with the display device, a comparison of the two or more images” (“FIG. 6 illustrates a display example 3 according to the present embodiment. In the display example 3, an axial cross-sectional image 630 is displayed on the screen of the display device 190. […] In addition, a fluoroscopic image 610 indicating the first positions 631, a fluoroscopic image 620 indicating the second position 632, a transverse cross-sectional image 640 corresponding to the first position 631 and a transverse cross-sectional image 650 corresponding to the second position 632 are displayed on the screen of the display device 190” [0064] and “A transverse cross-sectional image 641 at a position 633 where the diameter of the cross-sectional area of the vascular lumen is smallest between the first position 631 and the second position 632 is further displayed on the screen of the display device 190” [0065]. Therefore, two or more images can be displayed on the display device for use in comparison. Thus, the controller must have been configured to provide, with the display device, a comparison of two or more images.).
Regarding claims 4 and 14, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the two or more images comprise two transverse images of the body lumen” (Claims 4 and 14) (“FIG. 6 illustrates a display example 3 according to the present embodiment. In the display example 3, an axial cross-sectional image 630 is displayed on the screen of the display device 190. A user can designate a first position 631 and a second position 632 on the axial cross-sectional image. […] a transverse cross-sectional image 640 corresponding to the first position 631, and a transverse cross-sectional image 650 corresponding to the second position 632 are displayed on the screen of the display device 190” [0064] and “A transverse cross-sectional image 641 at a position 633 where the diameter of the cross-sectional area of the vascular lumen is smallest between the first position 631 and the second position 632 is further displayed on the screen of the display device 190” [0065]. As shown in FIG. 6, three transverse images of the vascular lumen are displayed via the display device 190. Therefore, the controller (i.e. the main body control unit 211) had to have been configured to display three transverse images of the body lumen.).
Regarding claims 8 and 18, due to their dependence on claims 1 and 11, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein the anatomical feature is a lumen diameter of the body lumen” (Claims 8 and 18) (“For example, the vascular diameter and the vascular cross-sectional area can be calculated by extracting an intravascular wall portion from each transverse cross-sectional image. […] At this time, the vascular diameter can be calculated with reference to resolution information provided on a tomographic image acquired by the image collection unit 110” [0060]. Therefore, the vascular diameter can be calculated based on the images acquired from the body lumen. Furthermore, Shimizu discloses “The display control unit 130 can calculate not only the vascular diameter or the vascular cross-sectional area at the position 633 but also any desired information relating to the blood vessel, and can cause the display device 190 to display the information” [0067]. Since the display control unit 130 calculates the vascular diameter and displays the information, under broadest reasonable interpretation the display control unit is capable of automatically measuring a lumen diameter of the body lumen.).
Regarding claims 9 and 19, due to their dependence on claims 1 and 11, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein the anatomical feature is one or more of a vessel area, a vessel diameter, a lumen area, a lumen diameter, a midwall diameter, and a midwall area of the body lumen” (Claims 9 and 19) (“The display control unit 130 can calculate not only the vascular diameter or the vascular cross-sectional area at the position 633 but also any desired information relating to the blood vessel, and can cause the display device 190 to display the information” [0067]. Since the display control unit can calculate the vascular diameter (i.e. vessel diameter), the vascular cross-sectional area (i.e. a vessel area) and any desired information relating to the blood vessel, under broadest reasonable interpretation, the display control unit is capable of automatically measuring one or more of a vessel area, a vessel diameter, a lumen area, a lumen diameter, a midwall diameter, and a midwall area of the body lumen.).
Regarding claims 10 and 20, due to their dependence on claims 2 and 11, respectively, these claims inherit the references disclosed therein. That being said, Shimizu teaches “the three or more images” (Claim 10) and “further comprising providing, with the display device, a comparison of the two or more images” (Claim 20) (“FIG. 6 illustrates a display example 3 according to the present embodiment. In the display example 3, an axial cross-sectional image 630 is displayed on the screen of the display device 190. […] In addition, a fluoroscopic image 610 indicating the first positions 631, a fluoroscopic image 620 indicating the second position 632, a transverse cross-sectional image 640 corresponding to the first position 631 and a transverse cross-sectional image 650 corresponding to the second position 632 are displayed on the screen of the display device 190” [0064] and “A transverse cross-sectional image 641 at a position 633 where the diameter of the cross-sectional area of the vascular lumen is smallest between the first position 631 and the second position 632 is further displayed on the screen of the display device 190” [0065]. Therefore, two or more images can be displayed on the display device for use in comparison.
Shimizu does not teach “wherein the comparison is of a lumen diameter and a lumen area” (Claim 10) or “wherein the comparison is of a lumen diameter and a lumen area of the two or more images” (Claim 20).
Cai teaches “wherein the comparison is of a lumen diameter and a lumen area […]” and “wherein the comparison is of a lumen diameter and a lumen area of the two or more images” (“The display 600 can optionally include an area estimate and estimates of maximum and minimum lumen diameter as indicated with reference numerals 614a, 614b, respectively. In FIG. 6, two diameters are provided and correspond to the largest and smallest diameter for the border lumen for the respective cross-sectional image. […] Information about the area within the other border(s) and the diameters (largest and smallest) of such border(s) can be included on the display such as illustrated at reference numerals 615a, 615b, respectively” [0066]. As shown in FIG. 6, the reference numerals 614a and 615a correspond to the diameter and area measurements for the cross sectional image 602 and the reference numerals 614b and 615b correspond to the diameter and area measurements for the cross sectional image 604. These reference numerals constitute a comparison because they designate the lumen diameter and the lumen area of the transverse cross-sectional images shown on the display.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal medical imaging system and method of Shimizu so as to include the display of the lumen diameter and the lumen area on the display disclosed in Cai in order to provide the user with information about the anatomical features of the displayed images. By displaying the comparison information (i.e. the lumen diameter and lumen area), a physician can determine the severity of an occluded vessel and develop a treatment strategy to restore or otherwise improve the flow of blood or fluid through the body lumen. It would have been obvious to provide the lumen diameter and lumen area (i.e. the measurements) on the display as disclosed in Cai to the two or more transverse cross-sectional images displayed on Shimizu, in order to enable comparison of the images obtained at different locations within the blood vessel. Combining the prior art elements according to known techniques would yield the predictable result of providing a comparison of three images such that a treatment plan can be developed.
Regarding claims 21 and 23, due to their dependence on claims 11 and 1, respectively, these claims inherit the references disclosed therein. That being said, Shimizu teaches “further comprising: […] identifying a third location and a fourth location of the plurality of locations, and wherein the longitudinal view of the body lumen further comprises a third marker corresponding to the third location and a fourth marker corresponding to the fourth location” (Claim 21) and “wherein the controller is further configured to: […] identify a third location and a fourth location of the plurality of locations, and wherein the longitudinal view further comprises a third marker corresponding o the third location and a fourth marker corresponding to the fourth location” (Claim 23) (“FIG. 5 illustrates a display example 2 according to the present embodiment. In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device 190 […] In addition, a fluoroscopic image 510 for indicting the first position 521 and the second position 522 is displayed on the screen of the display device 190. […] The first position 521 and the second position 522 are displayed on the fluoroscopic image 510 by using a marker” [0056], “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross sectional image 540 corresponding to the second position 522 are displayed. In addition, in the display example 2, vascular transverse cross-sectional images 531 to 533 at the vascular position between the first position and the second position are concurrently displayed on the display device 190” [0058] and “In addition, the display control unit 130 may cause the display device 190 to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. In this case, in order to display markers indicating the vascular positions of the transverse cross-sectional images on the axial cross-sectional image 520 (i.e. the longitudinal image/view), a third location and a fourth location had to have been identified and subsequently marked. Therefore, the method involves identifying a third location and a fourth location of the plurality of locations, wherein the longitudinal view of the body lumen further comprises a third marker corresponding to the third location and a fourth marker corresponding to the fourth location.).
Shimizu does not teach that the identification is performed “automatically”.
Cai teaches that identification is performed “automatically” (“At the end of an IVUS pull-back procedure, or other imaging run or procedure, the first and second cross-sectional images 602, 604 are automatically selected based on one or more imaging characteristics. This automatic selection does not require user intervention at the end of the procedure or imaging run, but may include user input prior to, or during, the procedure of imaging run to select the one or more imaging characteristics” [0059]. The one or more imaging characteristics, “include, but are not limited to, lumen area, lumen diameter, average lumen diameter, of even combinations of the image characteristics” [0049]. As shown in FIG. 6, the first and second cross-section images 602, 604 indicate areas of interest within the body lumen that are associated with a first and second location respectively and have different diameters. In this case, since the first and second cross-sectional images are automatically selected based on the imaging characteristics and those images can be displayed, under broadest reasonable interpretation, the controller had to have been configured to automatically identify, without receiving user input, based on the automatic measurements (i.e. the lumen area, lumen diameter etc.), first, second, third locations and fourth locations of the plurality of locations within the body lumen in order to make an image selection.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal medical imaging system and method of Shimizu so as to include the controller being configured to automatically identify locations (i.e. first, second, third and fourth) in the body lumen as disclosed in Cai in order to allow for anatomical features to be displayed to the user more easily. By automatically selecting the positions at which the lumen areas or lumen diameters are calculated (i.e., see Cai [0077]) the user does not have to provide an input in order to perform measurements. This simplifies the process of obtaining measurements from areas of interest within the body lumen to which the intraluminal imaging device is positioned. Combining the prior art elements according to known techniques would yield the predictable result of simplifying the process of obtaining measurements of anatomical features of the body lumen.
Regarding claims 22 and 24, due to their dependence on claims 21 and 23, respectively, these claims inherit the references disclosed therein. That being said, Shimizu teaches “wherein the first location comprises a minimum measurement of the anatomical feature, the first location being disposed between the third location and the fourth location; the third location comprising a proximal portion of an area of interest of the body lumen” (Claims 22 and 24) and “and the fourth location comprises a distal portion of the area of interest” (Claim 24) (“FIG. 6 illustrates a display example 3 according to the present embodiment. […] In addition, a fluoroscopic image 610 indicating the first position 631, a fluoroscopic image 620 indicating the second position 632, a transverse cross-sectional image 640 corresponding to the first position 631, and a transverse cross-sectional image 650 corresponding to the second position 632 are displayed on the screen of the display device 190” [0064] and “A transverse cross-sectional image 641 at a position 633 where the diameter or the cross-sectional area of the vascular lumen is smallest between the first position 631 and the second position 632 is further displayed on the screen of the display device 190” [0065]. As seen in FIG. 6, the second position 632 is located more proximally (i.e. closer to the first bifurcation of the vessel), thus, the second position 632 corresponds to a third location which comprises a proximal portion of an area of interest of the body lumen. Furthermore, as shown in FIG. 6, the first position 631 is located more distally (i.e. farther from the first bifurcation of the vessel), thus, the first position 631 corresponds to a fourth location which comprises a distal portion of the area of interest. In this case, since the position 633 the position where the diameter or the cross-sectional area of the vascular lumen is the smallest, the position 633 constitutes a first location which comprises a minimum measurement of the anatomical feature. Additionally, as shown in FIG. 6, the position 633 is located between the position 632 (i.e. third location) and the position 631 (i.e. fourth location), therefore, the position 633 constitutes a first location which is disposed between the third location and the fourth location. 
Furthermore, this concept is depicted in FIG. 5. Specifically, Shimizu discloses “FIG. 5 illustrates a display example 2 according to the present embodiment. In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device 190 […] In addition, a fluoroscopic image 510 for indicting the first position 521 and the second position 522 is displayed on the screen of the display device 190” [0056], “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross sectional image 540 corresponding to the second position 522 are displayed. In addition, in the display example 2, vascular transverse cross-sectional images 531 to 533 at the vascular position between the first position and the second position are concurrently displayed on the display device 190” [0058] and “In addition, the display control unit 130 may cause the display device 190 to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. In this case, the second position 522 represents a third location which comprises a proximal portion of an area of interest of the body lumen, and the first position 521 represents a fourth location which comprises a distal portion of the area of interest. Furthermore, since the display device 190 can display markers for the transverse cross-sectional images 531 to 533 on the axial cross-sectional image 520 (i.e. the longitudinal image) under broadest reasonable interpretation, these markers would be positioned at a locations between the second position 522 (i.e. third location) and the first position 521 (i.e. fourth location).).
Regarding claim 26, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the intraluminal imaging device comprises an intravascular ultrasound (IVUS) imaging device” (“The present disclosure describes an image processing apparatus including image collection means for collecting a vascular image extending along a vascular length direction, which is obtained from multiple transverse cross-sectional images of a blood vessel imaged by inserting a probe into the blood vessel, and multiple fluoroscopic images of the blood vessel imaged while the probe is inserted into the blood vessel” [0008]. As established previously, the probe is an intraluminal device. In this case, since the probe is inserted into the blood vessel in order to collect a vascular image extending along a vascular length direction, under broadest reasonable interpretation the intraluminal imaging device (i.e. probe) comprises an intravascular ultrasound imaging device. 
Furthermore, in regard to intravascular ultrasound (IVUS) imaging, Shimizu discloses “According to the present embodiment, the image collection unit 110 is connected to the tomography apparatus 170 and the fluoroscopic apparatus 180, and collects the transverse cross-sectional image and the fluoroscopic image from these apparatuses” [0024] and “For example, the ultrasound tomographic image can be acquired from an intravascular ultrasound (IVUS) apparatus or the like” [0025]. Thus, an IVUS apparatus (i.e. the probe) can be utilized to acquire transverse cross-sectional images of the blood vessel to which the probe is inserted.).
Regarding claim 27, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu teaches “the two or more images on the single screen of the display device” (“FIG. 5 illustrates a display example 2 according to the present embodiment. In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device 190 […] In addition, a fluoroscopic image 510 for indicting the first position 521 and the second position 522 is displayed on the screen of the display device 190” [0056], “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross sectional image 540 corresponding to the second position 522 are displayed. In addition, in the display example 2, vascular transverse cross-sectional images 531 to 522 at the vascular position between the first position and the second position are concurrently displayed on the display device 190” [0058]. Therefore, as shown in FIG. 5, three or more images can be displayed on the single screen of the display device.). 
Shimizu does not teach “wherein the controller is further configured to display the automatic measurements” which are “respectively associated” with the two or more images on a single screen.
Cai teaches “wherein the controller is further configured to display the automatic measurements” which are “respectively associated” with the two or more images on a single screen (“At the end of an IVUS pull-back procedure, or other imaging run or procedure, the first and second cross-sectional images 602, 604 are automatically selected based on one or more imaging characteristics. This automatic selection does not require user intervention at the end of the procedure or imaging run, but may include user input prior to, or during, the procedure of imaging run to select the one or more imaging characteristics” [0059] and “The display 600 can optionally include an area estimate and estimates of maximum and minimum lumen diameter as indicated with reference numerals 614a, 614b, respectively” [0066]. The one or more imaging characteristics, “include, but are not limited to, lumen area, lumen diameter, average lumen diameter, of even combinations of the image characteristics” [0049]. As shown in FIG. 6, the first and second cross-section images 602, 604 indicate areas of interest within the body lumen that are associated with a first and second location respectively, and have different lumen diameters and areas which are denoted by the references 614a and 614b. In this case, since the first and second cross-sectional images can be automatically selected based on the imaging characteristics and those images can be displayed with reference measurements, under broadest reasonable interpretation, the controller had to have been configured to display the automatic measurements respectively associated with the images on the single screen of the display device. Therefore, since the display device of Shimizu displays three or more images, it would be obvious to perform the automatic measurements of Cai so as to display the measurements associated with each of these images. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal medical imaging system of Shimizu so as to include the display of the automatic measurements on the single display disclosed in Cai in order to provide the user with information about the anatomical features of the displayed images. By displaying the comparison information (i.e. the lumen diameter and lumen area), a physician can determine the severity of an occluded vessel and develop a treatment strategy to restore or otherwise improve the flow of blood or fluid through the body lumen. It would have been obvious to provide the lumen diameter and lumen area on the display as disclosed in Cai to the three transverse cross-sectional images displayed in Shimizu, in order to enable comparison of the images obtained at three different locations. Combining the prior art elements according to known techniques would yield the predictable result of providing a comparison of three images such that a treatment plan can be developed.
Regarding claim 28, due to its dependence on claim 23, this claim inherits the references disclosed therein. That being said, Shimizu discloses “wherein the two or more images of the body lumen further respectively depict the third location and the fourth” (“FIG. 5 illustrates a display example 2 according to the present embodiment. In the display example 2, similarly to the display example 1, a vascular axial cross-sectional image 520 is displayed on the screen of the display device 190 […] In addition, a fluoroscopic image 510 for indicting the first position 521 and the second position 522 is displayed on the screen of the display device 190” [0056], “In the display example 2, a transverse cross-sectional image 530 corresponding to the first position 521 and a transverse cross sectional image 540 corresponding to the second position 522 are displayed. In addition, in the display example 2, vascular transverse cross-sectional images 531 to 533 at the vascular position between the first position and the second position are concurrently displayed on the display device 190” [0058] and “In addition, the display control unit 130 may cause the display device 190 to display markers indicating the vascular positions corresponding to the transverse cross-sectional images 531 to 533, on the axial cross-sectional image 520” [0059]. In this case, the second position 522 represents a third location which comprises a proximal portion of an area of interest of the body lumen, and the first position 521 represents a fourth location which comprises a distal portion of the area of interest. Furthermore, since the display device 190 can display markers for the transverse cross-sectional images 531 to 533 on the axial cross-sectional image 520 (i.e. the longitudinal image) under broadest reasonable interpretation, these markers would be positioned at a locations between the second position 522 (i.e. third location) and the first position 521 (i.e. fourth location). Therefore, the two or more images of the body lumen further respectively depict the third location and the fourth location.).
Regarding claim 29, due to its dependence on claim 24, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the region of interest corresponds to a recommendation for a stent, wherein the third location corresponds to a proximal landing zone for the stent and the fourth location corresponds to a distal landing zone for the stent” (“In this case, the display control unit 130 moves both the first position 451 and the second position 452 according to the user’s movement instruction so that the vascular length between the first position and the second position 42 becomes the length designated by the user. […] This configuration is advantageously adopted in order to search for a position suitable for stent indwelling in which a stent length is determined in advance” [0053] and “According to the display example 1, it is possible to easily recognize two positions on the fluoroscopic image which are designated on the vascular axial cross-sectional image. For example, this display is advantageously used in order to determine an indwelling position of the stent. It is preferable to cause the stent to indwell so that an end portion thereof is not located in a vascular bifurcated portion. In addition, it is preferable to cause the stent to indwell a vascular hardened portion [0055]. In this case, since two positions can be recognized on the fluoroscopic image in order to search for a position suitable for stent indwelling and it is preferable to indwell the stent in a vascular hardened portion (i.e. a region of interest), under broadest reasonable interpretation, the system had to have determined the region of interest corresponding to a recommendation for a stent. Furthermore, as shown in FIG. 4, second position 452 located in fluoroscopic image 420 is located proximally to first position 451 located in fluoroscopic image 410. Therefore, the second position 452 constitutes a third location corresponding to a proximal landing zone for the stent and the first position 451 constitutes a fourth location corresponding to a distal landing zone for the stent.).
Regarding claim 30, due to its dependence on claim 24, this claim inherits the references disclosed therein. That being said, Shimizu teaches “wherein the minimum measurement comprises a minimum lumen area (MLA)” (“A transverse cross-sectional image 641 at a position 633 where the diameter or the cross-sectional area of the vascular lumen is smallest between the first position 631 and the second position 632 is further displayed on the screen of the display device 190” [0065]. Since the transverse cross-sectional image 641 is located where the diameter or the cross-sectional area of the vascular lumen is the smallest, under broadest reasonable interpretation, the transverse cross-sectional image 64 constitutes an image that corresponds to the minimum measurement comprising a minimum lumen area (MLA) (i.e. a smallest cross-sectional area of the vascular lumen).).
Regarding claim 31, due to its dependence on claim 1, this claim inherits the references disclosed therein. That being said, Shimizu does not teach “wherein the first marker and the second marker extend transversely across the longitudinal view”.
Cai teaches “wherein the first marker and the second marker extend transversely across the longitudinal view” (Specifically, Cai displays a longitudinal view (i.e. 406) in FIG. 4 and includes markers 408, 410 which are associated with the first and second cross-sectional images 402 and 404 and can be of any suitable shape or symbol (see [0050]. As shown in FIG. 4, these markers 408 and 410 (i.e. the first and second markers) extend transversely across the longitudinal view.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the intraluminal medical imaging system and method of Shimizu so as to include the displaying first and second markers which extend transversely across the longitudinal image as disclosed in Cai in order to the user to view the locations within the vessel where the transverse images are being obtained. Displaying first and second markers which extend transversely across the longitudinal view is one of a finite number of techniques to indicate where images (i.e. transverse images) are being obtained within the vessel with a reasonable expectation of success, therefore it would be obvious to try. Combining the prior art elements according to known techniques would yield the predictable result of displaying markers which allow the user to distinguish the position within the vessel associated with the transverse images.
Response to Arguments
Applicant’s arguments, see Remarks page 8-9, filed 07/19/2022, with respect to the rejection of the claims under 35 U.S.C. 112(a) have been fully considered and are persuasive. The examiner acknowledges that there is support for the limitation “wherein an appearance of the second marker associated with the user input is different than the appearance of the first marker associated with the automatic identification such that the second marker is visually differentiated from the first marker along the longitudinal view” in FIG. 9 of the instant application. The rejection of the claims under 35 U.S.C. 112(a) in the final rejection of 05/18/2022 has been withdrawn. 
Applicant’s arguments, see Remarks pages 8-10, filed 04/18/2022, with respect to the rejection(s) of claim(s) 1-2, 4, 8-11, 14, 18-24 and 26-29 under 35 U.S.C. 103 have been fully considered, however the examiner does not find them persuasive. 
Regarding claims 1 and 11, the applicant argues that Shimizu, Cai and Merritt, even when combined no not disclose or suggest “a longitudinal view of the body lumen, wherein the longitudinal view is based on the imaging data obtained by the intraluminal imaging device; a first marker with a first visual appearance that is overlaid on the longitudinal view and corresponds to the first location such that the first marker is associated with the automatic identification; and a second marker with a second visual appearance that is overlaid on the longitudinal view and corresponds to the second location such that the second marker is associated with the user input, wherein the first marker with the first visual appearance and the second marker with the second visual appearance are simultaneously provided in the longitudinal view such that the first marker associated with the automatic identification and the second marker associated with the user input are visually differentiated along the longitudinal view”.
The examiner respectfully disagrees and respectfully asserts that Shimizu teaches “a longitudinal view of the body lumen wherein the longitudinal view is based on the imaging data obtained by the intraluminal imaging device”. Specifically, the examiner refers the applicant to Shimizu FIG. 4 (i.e. 450); FIG. 5 (i.e. 520); FIG. 6 (i.e. 630); FIGS. 7-10 (i.e. 730); FIG. 11 (i.e. 1160) which show vascular axial cross-sectional images which correspond with the transverse cross-sectional images (i.e. obtained by the probe) and extend along the vascular length direction (see [0047] and [0059]). These vascular axial cross-sectional images constitute a longitudinal view of the body lumen wherein the longitudinal view is based on imaging data obtained by the intraluminal imaging device.
Furthermore, the examiner respectfully asserts that Cai provides two markers which are overlaid onto the longitudinal view (see FIG. 4) and that those markers are associated with the automatic identification or the user input (see [0077]). Additionally, Merritt discloses that these two markers have different visual appearances to visually differentiate the first marker and the second marker along the longitudinal view (see [0060] and [0062]).
Therefore, the examiner respectfully maintains the rejection of claims 1 and 11 under 35 U.S.C. 103 for the reasons stated in the response to arguments section and the 35 U.S.C. 103 section above.
Regarding the added claims 31-32, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above for the rejections of these claims. 
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793